DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Walker, US 921759 in view of Adelman, US 6412304 B1.  Walker discloses an accessory body (A) having a ring-shape (interpreted and understood by the applicant’s disclosure to cover an annular ring and any arc-shaped section that would form a ring when the open ends are extended along the radius of the arc and brought into connect and/or welded to one another) body opened at one side, an insertion groove (‘a’ in figure 4, line 40) plurality of small gemstones (lines 8-9, D, lines 49-53, ornaments may be hollow or solid, spherical or faceted, or of any desired contour or material) with central apertures (d) that receive a mounting wire (C), which is received and secured in fixing holes (b) in the ends (B) of the ring-shaped body.  Walker discloses that a spring wire is used to avoid the process of welding the wire ends to the ring-shaped ends.  The use of a welding method would damage the gemstones (lines 77-82).  
The following limitations in claim 1 are directed to structure in the process of forming the final completed structure of the invention:
“including a ring-shaped body opened at one side” is not present in the final structure of the finger ring embodiment, i.e., it is an intermediate structure in the method of forming the finger ring (it is filled in with the closing part and no longer exists in the final structure of the finger ring)

“a first fixing hole formed on a surface of the first end of the ring-shaped body, and a second fixing hole formed on a surface of the second end of the ring-shaped body” is not in the final structure of the finger ring, i.e., the ends of the wire are welded within the fixing holes on the surface of the ends of the ring-shaped body eliminating the fixing holes from the final structure

“a closing part having a first closing end and a second closing end, the first closing end having a surface and the second closing end having a surface” is not in the final structure of the finger ring, i.e., these surfaces are welded to the first and second end surfaces of the ring-shaped body

	Walker discloses the almost identical final finger ring structure that is claimed albeit being made by a different and distinct casting process for the annual ring body and the assembly of the spring wire through the gemstones, which each ends of the wire being secured in the fixing holes.

    PNG
    media_image1.png
    859
    701
    media_image1.png
    Greyscale

Walker does not disclose the wire being laser welded to the fixing holes in the ends of the ring-shaped body. Laser welding was not a technology known at the time of Walker’s patent.  However, Adelman discloses that laser welding is an old and well-known method of permanently securing metal parts of a jewelry article to one another.   Adelman discloses the advantage of using a laser is that most colored gemstones cannot withstand the heat required to weld, fuse or solder the metal parts of the jewelry piece together.  “Thus, the present invention is well-suited for use wherein said item to be mounted is selected from a group consisting of heat-sensitive items.  The concentrated laser pulse is hot enough and concentrated enough to melt and fuse the materials in the finding 24 and elongated member 26 together, but it does not overheat fragile gemstones. (column 8, last paragraph).  Therefore, Adelman’s solution to prevent damage to fragile mounted gemstones in a welding process is an alternative method that was not available at the time Walker made their jewelry.  Both the spring wire inserted into the apertures in the ends of the ring-shaped body and the laser welding of the wire inserted into the apertures in the ends of the ring-shaped body work equally as well as the other in securing (albeit the laser welding is a more permanent connection) the gemstones via a wire to the ring-shaped body.  They both prevent any damage from occurring to the gemstones.  Therefore, it would have been obvious to use Adelman’s laser welding method to permanently secure the wire to the apertures in the ends of the ring-shaped body.
Allowable Subject Matter
Claim 3 is allowed.
Response to Arguments
Applicant's arguments filed 7/15/22 have been fully considered but they are not persuasive.  As discussed above with regard to the intermediate structure defined in claim 1, Walker disclose an almost identically claimed finger ring besides the welding structure between the wire and ends and the closing part and ends.  
The applicant argues that Walker fails to disclose a closing part having a first and second closing end laser welded to the first and second ends of the ring-shaped body.  As discussed above, this limitation is to the method of forming and an intermediate structure of the finger ring.  This structure, other than the crystalline structure formed between the parts by the laser welding, is not found in the final structure of the finger ring.  The surfaces and ends are all welded to one another to form a single unitary annual structure, which is identical to the structure disclosed in Walker.  The only structure not found in Walker is the welded fusion bonded structure between the wire and ends and the surfaces and ends.  However, as discussed in the 103 rejection, it would have been obvious to weld separate parts together to form the final structure as taught by Adelman.  Therefore, the rejection of Walker in view of Adelman meets all the final structure found in claim 1.
The applicant argues that Walker teaches against the application of heat to form the finger ring.  As stated in the 103 rejection, the examiner agrees that Walker teaches this.  However, at the time of Walker’s invention there was no other alternative method of welding other than the extremely hot known methods of the time.  Adelman teaches a new laser welding method that allows for a more accurate and precise method of welding the exact location to prevent any damage from occurring to the gemstone (see above rejection for references in Adelman’s teaching and motivation).  Therefore, one having skill in the art would look at these two references and determine that laser welding methods can be used in the formation of Walker’s unitary finger ring to improve the ease and lower the cost to manufacture the finger ring and to make the wire permanently secured to the annual body to prevent the gems from becoming dislodged.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119. The examiner can normally be reached Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677



/JACK W LAVINDER/Primary Examiner, Art Unit 3677